
	

114 HR 3214 IH: National Icebreaker Fund Act of 2015
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3214
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Hunter (for himself, Mr. Young of Alaska, Mr. DeFazio, Mr. Garamendi, Mr. Larsen of Washington, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 14, United States Code, to establish the National Icebreaker Fund to pay the costs
			 of construction, alteration, renovation, lease, or charter of icebreakers
			 for the Coast Guard, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Icebreaker Fund Act of 2015. 2.National Icebreaker Fund (a)Establishment of FundChapter 15 of title 14, United States Code, is amended—
 (1)by redesignating subchapter III as subchapter IV; (2)by redesignating section 581 as section 591; and
 (3)by inserting after chapter II the following:  IIIIcebreakers 581.National Icebreaker Fund (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the National Icebreaker Fund.
								(b)Use
 (1)Authorized purposesAmounts in the Fund shall be available for obligation and expenditure by the Secretary only for the following purposes:
 (A)Construction, alteration, and renovation of icebreakers for the Coast Guard, including design work related to construction, alteration, and renovation.
 (B)Lease or charter of icebreakers for the Coast Guard. (2)Authorization requiredAmounts in the Fund may be obligated or expended only in amounts authorized by law.
 (c)DepositsThere shall be deposited in the Fund the following: (1)All funds appropriated to the department in which the Coast Guard is operating for—
 (A)construction, alteration, and renovation of icebreakers, including design work related to construction, alteration, and renovation; or
 (B)lease or charter of icebreakers. (2)All receipts from the disposition of icebreakers by the Federal Government.
 (3)Unobligated funds that are transferred to the Fund under subsection (d). (4)Contributions of money, and proceeds of other contributions, accepted under subsection (e).
 (5)All funds appropriated to the Department of Defense or any other Federal agency for— (A)construction, alteration, and renovation of icebreakers, including design work related to construction, alteration, and renovation; or
 (B)lease or charter of icebreakers. (d)TransfersAt the end of any fiscal year, the Secretary may transfer to the Fund any unobligated funds remaining from funds under the administrative control of the Secretary.
								(e)Acceptance of support
 (1)In generalThe Secretary may accept from any person, foreign government, or international organization any contribution of money, personal property, or assistance in-kind for support of icebreaking in the polar regions.
 (2)UseAny contribution accepted under paragraph (1) may be retained and used by the Secretary of the department in which the Coast Guard is operating or disposed of in accordance with procedures prescribed by the Secretary, subject to the limitations in subsection (f) and paragraph (3) of this subsection.
									(f)Limitations on use of funds
 (1)Foreign vesselsAmounts in the Fund may not be used to lease, charter, construct, alter, renovate, or in any other way acquire any vessel built in a shipyard located in a foreign country, unless specifically authorized by law.
 (2)Construction, alteration, and renovation in United States; vessel design requirementsAmounts in the Fund may not be used to construct, alter, or renovate a vessel in any shipyard other than a shipyard in the United States.
 (3)Purpose of expendituresThe Secretary may— (A)expend from the Fund amounts deposited under paragraphs (1), (2), and (3) of subsection (c), only for the lease, charter, construction, alteration, or renovation of icebreakers capable of search and rescue, saving of life at sea, maritime safety and security, drug and migrant interdiction, fisheries law enforcement, and environmental response in the Arctic; and
 (B)expend from the Fund the amounts deposited under paragraphs (4) and (5) of subsection (c), for— (i)activities described in subparagraph (A); or
 (ii)additional capabilities that are— (I)necessary to carry out national defense missions; or
 (II)for missions related to research and resupply in the Antarctic. (g)Expiration of appropriated funds after 10 yearsNo part of an appropriation that is deposited in the Fund under subsection (c)(1) shall remain available for obligation more than 10 years after the end of fiscal year for which appropriated, except to the extent specifically provided by law.
 (h)Budget requestsBudget requests submitted to Congress for the Fund shall separately identify— (1)the amount requested for programs, projects, and activities for construction, alteration, and renovation of icebreakers; and
 (2)the amount requested for programs, projects, and activities for lease or charter of icebreakers; (i)DefinitionsIn this section:
 (1)The term Fund means the National Icebreaker Fund established by subsection (a). (2)The term icebreaker means an icebreaker capable of operations in polar regions..
 (b)Clerical amendmentThe analysis for such chapter is amended by striking the items relating to subchapter III and inserting the following:
				
					
						Subchapter III. Icebreakers
						Sec. 581. National Icebreaker Fund
						Subchapter IV. Definitions
						Sec. 591. Definitions..
 3.International agreementThe Secretary of the department in which the Coast Guard is operating, in consultation with the Secretary of State and the Director of the National Science Foundation, shall enter into an agreement with nations that operate facilities in Antarctica to establish a mechanism to provide icebreaking services necessary to supply those facilities by constructing, leasing or chartering, renovating, operating, or maintaining an icebreaker capable of performing such services.
		
